DETAILED ACTION
Claims 2-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 1, lines 3-14). The entire specification should be so revised.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3, 4, 11, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11 and 18 of U.S. Patent No. 10,679,240 issued to Chitilian et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application is present in the 10,679,240 patent.

Instant Application No. 16/862,322
U.S. Pat. No. 10,679,240
Claim 2:
      A system, comprising: a data processing apparatus including one or more computers; and 
   a computer storage system storing instructions that when executed by the data processing apparatus cause the data processing apparatus to perform operations comprising: 
  executing a script for a rule in response to detecting an event defined by the rule, the rule further defining an operation for changing a plurality of entities in response to detecting the event, the executing comprising: 







  identifying a given quantity of entities per application programming interface (API) call that provides a target success rate for the API calls, the given quantity being based on a success rate of previous API calls, the target success rate being based on a number of the previous API calls for the given quantity of entities that are successful; 
  




















































 generating a first API call for a first set of the entities, the first set including up to the given quantity of the entities; and 
  


 generating one or more additional API calls for remaining entities not included in the first set of the entities, each of the one or more additional API calls specifying up to the given quantity of the entities. 




Claim 3:
   The system of claim 2, wherein the operations comprise: determining, for each of a plurality of entity quantities, a success rate of previous API calls for a number of entities that matches the entity quantity; and determining, as the given quantity of entities, the entity quantity for which the successFiled: April 29, 2020Page: 3 of7 rate for the entity quantity meets the target success rate.  

Claim 4:
  The system of claim 2, wherein the operations comprise determining the given quantity of entities by adjusting a quantity of entities included in API calls until the target success rate is achieved.  









Claim 10:
   A method performed by a data processing apparatus, the method comprising: 
  executing a script for a rule in response to detecting an event defined by the rule, the rule further defining an operation for changing a plurality of entities in response to detecting the event, the executing comprising: 








    identifying a given quantity of entities per application programming interface (API) call that provides a target success rate for the API calls, the given quantity being based on a success rate of previous API calls, the target success rate being based on a number of the previous API calls for the given quantity of entities that are successful; 
   










































generating a first API call for a first set of the entities, the first set including up to the given quantity of the entities; and 
   



  generating one or more additional API calls for remaining entities not included in the first set of the entities, each of the one or more additional API calls specifying up to the given quantity of the entities.  


Claim 11:
   The method of claim 10, further comprising: determining, for each of a plurality of entity quantities, a success rate of previous API calls for a number of entities that matches the entity quantity; and determining, as the given quantity of entities, the entity quantity for which the success rate for the entity quantity meets the target success rate.  



Claim 12:
    The method of claim 10, further comprising determining the given quantity of entities by adjusting a quantity of entities included in API calls until the target success rate is achieved. 

Claim 18:
     A non-transitory computer readable storage medium storing software instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising:
    executing a script for a rule in response to detecting an event defined by the rule, the rule further defining an operation for changing a plurality of entities in response to detecting the event, the executing comprising: 
   







  identifying a given quantity of entities per application programming interface (API) call that provides a target success rate for the API calls, the given quantity being based on a success rate of previous API calls, the target success rate being based on a number of the previous API calls for the given quantity of entities that are successful; 









































  

    generating a first API call for a first set of the entities, the first set including up to the given quantity of the entities; and   

 
   generating one or more additional API calls for remaining entities not included in the first set of the entities, each of the one or more additional API calls specifying up to the given quantity of the entities.  










Claim 19:
  The non-transitory computer readable storage medium of claim 18, wherein the operations comprise: determining, for each of a plurality of entity quantities, a success rate of previous API calls for a number of entities of the first entity type that matches the entity quantity; and determining, as the given quantity of entities, the entity quantity for which the success rate for the entity quantity meets the target success rate. 


Claim 20:
   The non-transitory computer readable storage medium of claim 18, wherein the operations comprise determining the given quantity of entities by adjusting a quantity of entities included in API calls until the target success rate is achieved.  



 Claim 1:
   A system, comprising: a data processing apparatus including one or more computers; and 
   a computer storage system storing instructions that when executed by the data processing apparatus cause the data processing apparatus to perform operations comprising: 
  executing, for each of a plurality of rules, a corresponding script defining the rule, the rule being associated with a campaign management entity of an advertising campaign and defining an operation and a corresponding event, the event being an occurrence of a condition defined for the campaign management entity, and the operation specifying an entity change for the associated campaign management entity, the execution of the script comprising:
   identifying requests to an advertising service, each request being for a respective first cardinality of first entities of a same first entity type and corresponding to the campaign management entity; 
   determining, for API calls for entities of the first entity type, a given cardinality limit that provides a target success rate for the API calls for entities of the first entity type, the determined given cardinality limit (i) being based on a success rate of previous API calls for entities of the first entity type and (ii) specifying a maximum number of entities of the first entity type for which a single API call for entities of the first entity type is allowed, the target success rate being based on a number a percentage of the previous API calls for entities of the first entity type that have timed out do not time out before the advertising service responded responds to the previous API calls, the determining comprising: determining, for each of a plurality of cardinality limits, a success rate of previous API calls for a number of entities of the first entity type that matches the cardinality limit, the success rate for each cardinality limit being a percentage of the previous API calls for the number of entities that did not time out before the advertising service responded to the API calls; and identifying, as the given cardinality limit, a cardinality limit for which the success rate for the cardinality limit meets the target success rate; for each request in which the respective first cardinality is greater than the determined given cardinality limit, generating a plurality of API calls to the advertising service for first entities of the request, each of the plurality of API calls specifying up to the determined given cardinality limit of entities of the first entity type, including: 
    generating a first API call to the advertising service for a first set of the first entities, the first set including a number of first entities that is less than or equal to the determined given cardinality limit; and 
   generating one or more additional API calls to the advertising service for remaining first entities not included in the first set of the first entities, each of the one or more additional API calls specifying up to the determined given cardinality limit of first entities; and for each given request in which the respective first cardinality is less than the given cardinality limit, generating a single API call to the advertising service for first entities of the given request, wherein at least one request has a respective first cardinality that is greater than the determined given cardinality limit and at least one other request has a respective first cardinality that is less than the determined given cardinality limit. 

Claim 2:
    The system of claim 1, wherein the operations further comprising comprise, for each API call: determining a success status defining one of a success or failure for the API call in accordance with a processing metric; determining a success rate for API calls for the first entity type and the determined cardinality limit; and adjusting the cardinality limit associated with the first entity type until the target success rate is achieved. 






Claim 10:
   A method performed by a data processing apparatus, comprising:

  executing by the data processing apparatus, for each of a plurality of rules, a corresponding script defining the rule, the rule being associated with a campaign management entity of an advertising campaign and defining an operation and a corresponding event, the event being an occurrence of a condition defined for the campaign management entity, and the operation specifying an entity change for the associated campaign management entity, the execution of the script comprising:
  identifying requests to an advertising service, each request being for a respective first cardinality of first entities of a same first entity type and corresponding to the campaign management entity; 
determining, for API calls for entities of the first entity type, a given cardinality limit that provides a target success rate for the API calls for entities of the first entity type, the determined given cardinality limit (i) being based on a success rate of previous API calls for entities of the first entity type and (ii) specifying a maximum number of entities of the first entity type for which a single API call for entities of the first entity type is allowed, the target success rate being based on a number a percentage of the previous API calls for entities of the first entity type that have timed out do not time out before the advertising service responded responds to the previous API calls, the determining comprising: determining, for each of a plurality of cardinality limits, a success rate of previous API calls for a number of entities of the first entity type that matches the cardinality limit, the success rate for each cardinality limit being a percentage of the previous API calls for the number of entities that did not time out before the advertising service responded to the API calls; and identifying, as the given cardinality limit, a cardinality limit for which the success rate for the cardinality limit meets the target success rate; for each request in which the respective first cardinality is greater than the determined given cardinality limit, generating a plurality of API calls to the advertising service for first entities of the request, each of the plurality of API calls specifying up to the determined given cardinality limit of entities of the first entity type, including: 
   generating a first API call to the advertising service for a first set of the first entities, the first set including a number of first entities that is less than or equal to the determined given cardinality limit; and 
   generating one or more additional API calls to the advertising service for remaining first entities not included in the first set of the first entities, each of the one or more additional API calls specifying up to the determined given cardinality limit of first entities; and for each given request in which the respective first cardinality is less than the given cardinality limit, generating a single API call to the advertising service for first entities of the given request, wherein at least one request has a respective first cardinality that is greater than the determined given cardinality limit and at least one other request has a respective first cardinality that is less than the determined given cardinality limit. 


Clam 11:
   The method of claim 10, further comprising, for each API call: determining a success status defining one of a success or failure for the API call in accordance with a processing metric; determining a success rate for API calls for the first entity type and the determined cardinality limit; and adjusting the cardinality limit associated with the first entity type until the target success rate is achieved. 


Claim 17:
    A non-transitory computer readable storage medium storing software instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising:
   executing by the data processing apparatus, for each of a plurality of rules, a corresponding script defining the rule, the rule being associated with a campaign management entity of an advertising campaign and defining an operation and a corresponding event, the event being an occurrence of a condition defined for the campaign management entity, and the operation specifying an entity change for the associated campaign management entity, the execution of the script comprising:
     identifying requests to an advertising service, each request being for a respective first cardinality of first entities of a same first entity type and corresponding to the campaign management entity; determining, for API calls for entities of the first entity type, a given cardinality limit that provides a target success rate for the API calls for entities of the first entity type, the determined given cardinality limit (i) being based on a success rate of previous API calls for entities of the first entity type and (ii) specifying a maximum number of entities of the first entity type for which a single API call for entities of the first entity type is allowed, the target success rate being based on a number a percentage of the previous API calls for entities of the first entity type that have timed out do not time out before the advertising service responded responds to the previous API calls, the determining comprising: determining, for each of a plurality of cardinality limits, a success rate of previous API calls for a number of entities of the first entity type that matches the cardinality limit, the success rate for each cardinality limit being a percentage of the previous API calls for the number of entities that did not time out before the advertising service responded to the API calls; and identifying, as the given cardinality limit, a cardinality limit for which the success rate for the cardinality limit meets the target success rate; for each request in which the respective first cardinality is greater than the determined given cardinality limit, generating a plurality of API calls to the advertising service for first entities of the request, each of the plurality of API calls specifying up to the determined given cardinality limit of entities of the first entity type, including: 

   generating a first API call to the advertising service for a first set of the first entities, the first set including a number of first entities that is less than or equal to the determined given cardinality limit; and 
   generating one or more additional API calls to the advertising service for remaining first entities not included in the first set of the first entities, each of the one or more additional API calls specifying up to the determined given cardinality limit; and for each given request in which the respective first cardinality is less than the given cardinality limit, generating a single API call to the advertising service for first entities of the given request, wherein at least one request has a respective first cardinality that is greater than the determined given cardinality limit and at least one other request has a respective first cardinality that is less than the determined given cardinality limit. 











Claim 18:
 The computer readable storage medium of claim 17, further comprising, for each API call: determining a success status defining one of a success or failure for the API call in accordance with a processing metric; determining a success rate for API calls for the first entity type and the determined cardinality limit; and adjusting the cardinality limit associated with the first entity type until the target success rate is achieved. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 9-12, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2010/0228597 A1 to Das et al. in view of U.S. Pub. No. 7,873,660 B1 issued to Wong et al. and U.S. Pub. No. 2004/0260767 A1  to Kedem et al.

As to claim 2, Das teaches a system, comprising: 
a data processing apparatus including one or more computers; and 
a computer storage system storing instructions that when executed by the data processing apparatus cause the data processing apparatus to perform operations comprising: 
executing a rule in response to detecting an event defined by the rule, the rule (directed graph) further defining an operation for changing a plurality of entities in response to detecting the event (“...The eligibility module 434 determines which entities, including integrator networks and/or integrated entities, are eligible to respond to a particular ad call or to receive a request for an ad bid. The determination may be based on targeting information regarding, for instance, the user, the inventory, the browser, and/or the publisher that are the destination of the requested advertisement. The eligibility module 334 preferably receives targeting, bidding, and/or eligibility information from the ad call 330, and passes information regarding the entities eligible to bid for the placement of advertising in response to the ad call. Some additional criteria for eligibility that may be used by the eligibility module 334 includes knowledge regarding which entities (e.g., integrator networks) are enabled to receive a certain volume of bid requests for a certain period of time, and who have not reached their maximum quota of bid requests for the time period, or that have advertisements directed toward certain user segments, for example, of which the particular targeted user is a member of such user segments...Continuing with the process flow of FIG. 5, a set of eligible entities is determined (1204, FIG. 5). The determination of the eligible entities may be based on the capabilities of the entities, and/or the selected preferences of the entities. For instance, an entity may be eligible to receive a bid request for the particular ad call based on the user targeting needs of the entity. In some embodiments, the advertising exchange effectively utilizes a directed graph. The directed graph defines eligible paths among entities based on one or more criteria. The criteria may specified by an advertiser or an entity (e.g., publisher). For example, the directed graph may specify, between two entities, a path for traffic that originated from a geographical region, such as Los Angeles. For this example, an entity may place a constraint that they are only interested in bidding on traffic from Los Angeles. As such, the entity is only eligible to receive a bid request if the traffic originated from Los Angeles. In addition, the publisher, with the inventory, may define a list of rules that define the criteria for the advertisement. Furthermore, the creative for an advertiser or entity must be compatible with the inventory. For example, the size of the inventory must coincide with the size of the creative. The publisher may further limit the type of the creative, such as specifying that the creative can't be flash. Eligibility may further be based on a competitive exclusion, or the rules of the exchange. In one implementation, a module of the advertising exchange module determines eligibility...” paragraphs 0050/0057), the executing comprising: 
identifying (Eligibility Module 434) a given quantity of entities per application programming interface (API) call that provides a target success rate for the API calls (the bid gateway generates one or more ad bid requests for each eligible entity), the given quantity being based on a success rate of previous API calls, the target success rate being based on a number of the previous API calls for the given quantity of entities that are successful (In some embodiments, the reporting data or log records 1) error in transmissions, 2) timeouts of bid requests to third party recipients, 3) successful queries (bid requests sent to third party recipients that responded with a bid in the requisite time) ) (“...The eligibility module 434 determines which entities, including integrator networks and/or integrated entities, are eligible to respond to a particular ad call or to receive a request for an ad bid. The determination may be based on targeting information regarding, for instance, the user, the inventory, the browser, and/or the publisher that are the destination of the requested advertisement. The eligibility module 334 preferably receives targeting, bidding, and/or eligibility information from the ad call 330, and passes information regarding the entities eligible to bid for the placement of advertising in response to the ad call. Some additional criteria for eligibility that may be used by the eligibility module 334 includes knowledge regarding which entities (e.g., integrator networks) are enabled to receive a certain volume of bid requests for a certain period of time, and who have not reached their maximum quota of bid requests for the time period, or that have advertisements directed toward certain user segments, for example, of which the particular targeted user is a member of such user segments...Once eligible entities are determined for bidding, the integrator module 436 communicates the information to the bid gateway 444. As explained more fully below, the bid gateway generates one or more ad bid requests for each eligible entity, such as the third party agents 418, 446, and/or 448. In one embodiment, the integrator module 436 uses a client-server approach, such as via the bid gateway client module 440 and a bid gateway server module 342, to communicate with the bid gateway 444...Once eligible entities are determined, bid request(s) are generated for the eligible entity(s) (506, FIG. 5). In some embodiments, bid requests are customized for each eligible entity. The bid request may further include additional information to aid the eligible entities in determining how to respond to the bid request (e.g., whether to bid, how much to bid, which advertisement(s) to select for presentation). The information may include, for example, details regarding the publisher, the inventory, the browser, and/or the user, including segment data, and may further be retrieved from a user database, or another source...Once the bid request(s) are formed, the bid request(s) are transmitted to the eligible entities (508, FIG. 5). Some embodiments use a bid gateway to generate and/or transmit the bid requests. In some embodiments, traffic management and/or rate limiting is further implemented at 1206. For example, bid requests are preferably dropped that are intended for destinations (e.g., integrator networks) having expired leases, and/or that exceed a user setting for queries within a time period (e.g., queries per second)...In some embodiments, the traffic manager implements reporting functions. In general, the reporting functions provide a record or log of network transactions between the online advertising system (e.g., bid gateway) and the third party recipients (e.g., integrator networks). In some embodiments, the reporting data or log records 1) error in transmissions, 2) timeouts of bid requests to third party recipients, 3) successful queries (bid requests sent to third party recipients that responded with a bid in the requisite time), 4) the time of the transmissions and 5) the location of the facility that conducted the transactions. The traffic manager may record other network transactions between the online advertising system and third-party recipients without deviating from the spirit or scope of the invention...As discussed above, a customer may access a traffic manager user application 1394 to configure a variety of preferences for the exchange, and/or obtain a variety of information regarding activities on the exchange. More specifically, an integrator network (e.g., integrator network 1318) advantageously selects rate limiting preferences for the transmission of bid requests transmitted from the bid gateway 1344 to the integrator network/third party agent 1318. A large entity that is capable of high data rates and/or fast response times may prefer higher volumes of bid requests than a smaller entity. For example, a large entity may request a data rate of bid requests of 100K queries per second ("QPS") versus a small entity that may request a data rate of bid requests of only 10 QPS. This improves performance both for the customer, who sets its own query/request rate and therefore is not inundated by undesirable requests, and further improves performance across the exchange. First, the exchange expends fewer resources in sending high volumes of queries to smaller entities that are likely to be quickly saturated and unavailable to respond to a majority of the volume of requests. Second, the exchange wastes less time waiting for responses to a volume of requests that has little chance of meeting the short response time constraint, or to which the entity has no intention of responding. Using this configuration, undesired processing and/or transmission are truncated at an early stage...” paragraphs 0050/0051/0058/0059/0087/0092); 
generating a first API call for a first set of the entities, the first set including up to the given quantity of the entities (Once eligible entities are determined, bid request(s) are generated for the eligible entity(s) (506, FIG. 5)) (“...Once eligible entities are determined, bid request(s) are generated for the eligible entity(s) (506, FIG. 5). In some embodiments, bid requests are customized for each eligible entity. The bid request may further include additional information to aid the eligible entities in determining how to respond to the bid request (e.g., whether to bid, how much to bid, which advertisement(s) to select for presentation). The information may include, for example, details regarding the publisher, the inventory, the browser, and/or the user, including segment data, and may further be retrieved from a user database, or another source...Once the bid request(s) are formed, the bid request(s) are transmitted to the eligible entities (508, FIG. 5). Some embodiments use a bid gateway to generate and/or transmit the bid requests. In some embodiments, traffic management and/or rate limiting is further implemented at 1206. For example, bid requests are preferably dropped that are intended for destinations (e.g., integrator networks) having expired leases, and/or that exceed a user setting for queries within a time period (e.g., queries per second)...” paragraphs 0058/0059).
Das is silent with a script for a rule and 
generating one or more additional API calls for remaining entities not included in the first set of the entities, each of the one or more additional API calls specifying up to the given quantity of the entities.  
Wong teaches generating one or more additional API calls for remaining entities not included in the first set of the entities, each of the one or more additional API calls specifying up to the given quantity (a cardinality threshold number of entities) of the entities (generating a second query that requests results that indicate a count of how many entities are in said set of entities) (“...At step 224, the policy function determines whether the base cardinality of the aggregate information requested by the aggregate query satisfies a threshold, that is, whether the number of entities about which information is stored in the rows of the table satisfies the threshold. If so, execution of the steps ceases. Otherwise, execution proceeds to step 228...At step 228, the policy function generates a predicate to append to the received query that prevents results from being returned for the aggregate query. An example of such a predicate is one based on a condition that cannot possibly be true e.g. 1=2...A method for controlling access to aggregated data, the method comprising the steps of: a database server receiving from a user a first query that requests first aggregated data, wherein said first query includes an aggregation function that aggregates information about a set of entities; transparently to said user, said database server determining whether a base cardinality of said first aggregated data satisfies a cardinality threshold number of entities, wherein determining whether said base cardinality of said first aggregated data satisfies said cardinality threshold number of entities includes: generating a second query that requests results that indicate a count of how many entities are in said set of entities, causing computation of said results requested by said second query; and based on said results requested by said second query, determining that said count of how many entities are in said set of entities  is less than the cardinality threshold number of entities; in response to said database server determining that said base cardinality of said first aggregated data fails to satisfy the cardinality threshold number of entities, modifying said first query to prevent returning said first aggregated data as requested by the first query; and wherein the method is performed by one or more computing devices...” figure 2 and Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Das with the teaching of Wong because the teaching of Wong would improve the system of Das by providing a fine grain access control mechanisms for controlling and managing queries to a database.   
Kedem teaches a script (java-script program) for a rule (predefined campaign rules) (“...FIG. 2 illustrates the block diagram of the campaign management application. The application is mainly comprised of two components: the campaign design wizard 201 and the ad composer 202. The campaign design wizard enables the campaign manager to determine the campaign type and scenario and to select the relevant publishing web-site and presentation preferences according to pre-designed advertisement formats and scenarios 203 and optionally based on publisher web-page format (204) (such as frames, scrolling etc.). The wizard's application yields an output result of campaign rules. The ad composer which is implemented as a java-script program determines the specific ad campaign scenario preferences in real-time according to the predefined campaign rules, real-time analysis of the displaying device capabilities and web-page structure and content. This process of ad composing results a set of instructions 205, which determine the operative activation of the ads...The whole process of the campaign operation is initialized by a single HTML tag commands which activates the initial java script program. There is no further need for any other HTML objects within the web-page, all advertising campaign operation is controlled by the java script programs and campaign rules. The embedded HTML tag need not to be replaced at any time during the campaign or between campaigns, what is changed is only the java scripts and campaign rules...FIG. 4 illustrates a flow chart of the ad composing process. [This composition operation is processed by a designated java script (the initial java script)]. At the first stage the campaign type is determined: the campaign type is selected according to the pre-defined campaign rules and the publisher web-site content and format. At the next stage the operation scenario of the respective campaign type definitions and parameters are selected according to user system and browser application based on the campaign rules. For example, the campaign rule, may define the proper range resolution of an ad image and the ad composer selects the best possible image resolution within the defined range according technical limitation of user device screen...” paragraph 0037/0039/0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Das and Wong with the teaching of Kedem because the teaching of Kedem would improve the system of Das and Wong by providing
a technique for the activation of advertisements (Kedem Abstract).

As to claim 3, Das teaches the system of claim 2, wherein the operations comprise: 
determining, for each of a plurality of entity quantities, a success rate of previous API calls for a number of entities that matches the entity quantity; and determining, as the given quantity of entities, the entity quantity for which the success rate for the entity quantity meets the target success rate (“...Once the bid request(s) are formed, the bid request(s) are transmitted to the eligible entities (508, FIG. 5). Some embodiments use a bid gateway to generate and/or transmit the bid requests. In some embodiments, traffic management and/or rate limiting is further implemented at 1206. For example, bid requests are preferably dropped that are intended for destinations (e.g., integrator networks) having expired leases, and/or that exceed a user setting for queries within a time period (e.g., queries per second)...In some embodiments, the traffic manager implements reporting functions. In general, the reporting functions provide a record or log of network transactions between the online advertising system (e.g., bid gateway) and the third party recipients (e.g., integrator networks). In some embodiments, the reporting data or log records 1) error in transmissions, 2) timeouts of bid requests to third party recipients, 3) successful queries (bid requests sent to third party recipients that responded with a bid in the requisite time), 4) the time of the transmissions and 5) the location of the facility that conducted the transactions. The traffic manager may record other network transactions between the online advertising system and third-party recipients without deviating from the spirit or scope of the invention...” paragraphs 0059/0087).  

As to claim 4, Das teaches the system of claim 2, wherein the operations comprise determining the given quantity of entities by adjusting (bid request selection (e.g., throttle) 1510) a quantity of entities included in API calls until the target success rate is achieved (“...FIG. 15 is a block diagram illustrating a rate limiter for bid requests in accordance with some embodiments. For this embodiment, rate limiter 1345 comprises rate tracking 1505 and bid request selection (e.g., throttle) 1510. In general, rate-tracking 1505 determines the rate at which bid requests are generated, by the advertising exchange module, for a particular third party recipient. Using a historical bid request rate and a desired bid request rate, set by the third party user, as inputs, bid request selection 1510 matches these input parameters and selects bid requests for transmission to third party recipients...” paragraph 0082). 

As to claim 9,  Das teaches the system of claim 2, wherein the target success rate is based on a percentage of the previous API calls for the quantity of entities that are successful (“...FIG. 15 is a block diagram illustrating a rate limiter for bid requests in accordance with some embodiments. For this embodiment, rate limiter 1345 comprises rate tracking 1505 and bid request selection (e.g., throttle) 1510. In general, rate-tracking 1505 determines the rate at which bid requests are generated, by the advertising exchange module, for a particular third party recipient. Using a historical bid request rate and a desired bid request rate, set by the third party user, as inputs, bid request selection 1510 matches these input parameters and selects bid requests for transmission to third party recipients...” paragraph 0082).  

As to claims 10, and 18, see the rejection of claim 1 above.

As to claims 11 and 19, see the rejection of claim 3 above.

As to claims 12, and 20, see the rejection claim 4 above.

As to claim 17, see the rejection of claim 9 above.
 

Allowable Subject Matter
Claims 5-8,13-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194